NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 16 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   17-30048

                Plaintiff-Appellee,              D.C. No. 2:16-cr-00165-WFN

 v.
                                                 MEMORANDUM *
MIGUEL ESPINOZA-MUNOZ,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Miguel Espinoza-Munoz appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

being an alien in the United States after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Espinoza-Munoz contends that the district court procedurally erred by

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failing to remain cognizant of the applicable Guidelines range during sentencing.

We review for plain error, see United States v. Christensen, 732 F.3d 1094, 1101

(9th Cir. 2013), and conclude that there is none. The district court correctly

calculated the sentencing range under the 2016 Guidelines Manual, and used that

range as the starting point before varying upward based on the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 49-50 (2007). The

record does not support Espinoza-Munoz’s argument that the district court based

the sentence on the sentencing range that would have applied under the 2015

Guidelines Manual.

      Espinoza-Munoz also contends that his sentence is substantively

unreasonable in light of his reasons for returning to the United States and the age

of his prior crimes. The district court did not abuse its discretion. See id. at 51.

The 36-month sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and the totality of the circumstances, including Espinoza-

Munoz’s criminal and immigration history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     17-30048